Title: From Thomas Jefferson to George Jefferson, 19 June 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington June 19. 08.
                  
                  I yesterday sent from hence the packages noted in the inclosed bill of lading, to be forwarded up the river. the system of plunder which our watermen carry on with respect to whatever of mine is put into their hands, and which they say is a matter of right, induces me to wish that these packages, & all others of mine hereafter may be reserved & put into the care of mr TMRandolph’s watermen. their credit with the family, the certainty and responsibility on detection, will give a security which we can have with no others. the amount of this expence too in the year is not inconsiderable. should particular dispatch render it not eligible to wait for them in any case, we can notify it.
                  The sale of the flour mentioned in your last is a matter I wish to remain between yourself & mr Griffin. to whom be so good as to render the account, and apply the money as he shall direct without it’s entering into my account.   in a former letter you mentioned an offer for my tobacco. I have no thought of parting with it till it can be done at the usual price, which the next autumn or winter will I think give us.   Will you not be able to pay us a visit while I shall be at Monticello in Aug. & Sep. next. we shall all be happy to see you there. I salute you with constant affection
                  
                     Th: Jefferson 
                     
                  
               